DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawing  received on 03/16/22 is approved. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/9/20 has been considered by the examiner.

Allowable Subject Matter

Claims 1-13 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record fails to disclose or suggest a method for operating an energy generation system including the limitation “setting the active 

Claim 8 is allowed because the prior art of record fails to disclose or suggest a method for operating an energy generation system including the limitation “setting the reactive power (Q) exchanged between the inverter and the AC voltage grid depending on the measured instantaneous voltage deviation (dU), determining an instantaneous grid frequency (f) of the AC voltage grid, determining an instantaneous frequency deviation (df) of the instantaneous grid frequency (f) from a reference frequency (fNom), reducing the active power (P) fed into the AC voltage grid by the inverter depending on the instantaneous frequency deviation (df) when the instantaneous frequency deviation (df) exceeds a first frequency deviation limit value, determining a voltage rate of change (dU/dt) from a temporal profile of the grid voltage (U), 24SMAP241 WOUS 17-248-P-WO-US setting the reactive power (Q) exchanged between the inverter and the AC voltage grid depending on the voltage rate of change (dU/dt), determining a frequency rate of change (df/dt) from a temporal profile of the grid frequency (f), and reducing the active power (P) fed into the AC voltage grid by the inverter depending on the frequency rate of change (df/dt)“ in addition to other limitations recited therein.

Nom), reducing the active power (P) fed into the AC voltage grid by the inverter depending on the instantaneous frequency deviation (df) when the instantaneous frequency deviation (df) exceeds a first frequency deviation limit value, determining a voltage rate of change (dU/dt) from a temporal profile of the grid voltage (U), setting the reactive power (Q) exchanged between the inverter and the AC voltage grid depending on the voltage rate of change (dU/dt), determining a frequency rate of change (df/dt) from a temporal profile of the grid frequency (f), and 26SMAP241 WOUS 17-248-P-WO-US reducing the active power (P) fed into the AC voltage grid by the inverter depending on the frequency rate of change (df/dt)“ in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Farese et al. (US 9,941,814 B2) disclose a method for detecting islanding in grid connected power generation systems and related DC/AC converter apparatus.
Hira (US 2002/0037900 A1) discloses a power system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ADOLF D BERHANE/           Primary Examiner, Art Unit 2838